IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAILROAD RECOVERY INC., A                 : No. 413 EAL 2017
PENNSYLVANIA CORPORATION,                 :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
BRIAN MAST, AND SIXTH STREET              :
MANAGEMENT CORP., A                       :
PENNSYLVANIA CORPORATION, AND             :
JOHN GIUNUP, AND MICHAEL                  :
PETTACIO,                                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.